In a condemnation proceeding, the City of New York appeals from a final decree of the Supreme Court, Queens County, dated November 30, 1959, as amended by its order dated February 8,1960, made after a nonjury trial, insofar as such decree awards $57,850 for Damage Parcels 4 and 5 owned by claimant, M. B. C. Realty Corp. The original award made by Special Term in its interlocutory or tentative decree was $49,750, but on objections by claimant such award was increased to $57,850. The city filed no objections to the original award. Final decree affirmed, with costs. No opinion. Pursuant to permission previously given, claimant respondent on the argument of this appeal renewed its motion to dismiss the appeal. Motion denied. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.